Citation Nr: 1617437	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  14-12 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 20 percent for infectious hepatitis.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 







INTRODUCTION

The Veteran had active air service from January 1958 to December 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  


FINDING OF FACT

Infectious hepatitis is manifested by daily fatigue but no other symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for infectious hepatitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7345 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.
Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the Veteran was provided adequate notice in response to his claim.  Specifically, the record shows that he was mailed a letter in June 2012 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2012 letter also provided him with appropriate notice with respect to the disability rating and effective date elements of his claim.

In addition, the Board finds the Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are of record.  VA Medical Center treatment notes have been obtained.  The Veteran has been provided an appropriate VA examination.  In this regard, the Board acknowledges that the Veteran's former representative submitted a statement in November 2015 in which they requested that the Veteran be afforded a new VA examination, as his most recent examination for his service-connected infectious hepatitis was several years earlier.  The Board finds, however, that a remand for a new examination is not warranted.  There is no objective evidence of record indicating that this service-connected disability has actually worsened.  In fact, the most recent VA examination showed that the Veteran did not have active hepatitis and that there is no indication from the record that he has since reported that he does have active hepatitis.  Further, there is no indication from the record that the Veteran receives even sporadic treatment for infectious hepatitis.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and that there is no bar to proceeding with a final decision at this time.  

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function is always expected.  38 C.F.R. § 4.21 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In the current appeal, the Veteran's infectious hepatitis is rated under 38 C.F.R. § 4.114, Diagnostic Code 7345 (2015), pertaining to chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, auto-immune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  Under that code a 20 percent rating is warranted for symptoms of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or, incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  

A 40 percent rating is warranted for symptoms of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or, incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7345 (2015).  

A 60 percent rating is warranted for symptoms of daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or, incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent rating is warranted for near-constant, debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7345 (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability but finds nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in the claimant's favor. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he should have a higher rating for his infectious hepatitis because his level of impairment is worse than contemplated by the currently assigned rating.  At an October 2012 VA examination, the Veteran reported that he had been diagnosed with hepatitis in 1964, but that he did not experience current symptoms of that disability.  It was noted that the Veteran did not require continuous medication for control of infectious hepatitis.  The examiner noted that the Veteran experienced daily fatigue.  However, the Veteran denied symptoms of malaise, anorexia, nausea, vomiting, arthralgia, and right upper quadrant pain.  The examiner noted that there was no hepatomegaly, that the Veteran was not restricted in his diet, and that there was no other indication of malnutrition.  The examiner noted that the Veteran had not been diagnosed with hepatitis C.  The Veteran denied experiencing any incapacitating episodes as a result of infectious hepatitis in the past 12-month period.  The examiner noted that there were no signs or symptoms that the Veteran had cirrhosis of the liver, biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  There were no other pertinent physical findings, complications, conditions, signs, and/or symptoms associated with infectious hepatitis present at the time of the VA examination.  

Laboratory testing was performed at the time of the examination, and the results were interpreted by the examiner.  The examiner noted that liver function tests (LFTs) were normal.  Hepatitis A, B, and C panels showed that the Veteran had past exposure or prior immunization to hepatitis A and past exposure to hepatitis B with immunity.  The examiner concluded that the Veteran's infectious hepatitis diagnosed in service was at least as likely as not hepatitis B contracted via sexual relations with his wife who had contracted hepatitis B through a blood transfusion.  The examiner noted that the Veteran's in-service hepatitis B had resolved with immunity and that, as the LFTs were normal, there was no evidence of residual disease.  The examiner noted that the Veteran's infectious hepatitis impacted his ability to work in that his chronic fatigue limited prolonged exertion.  

There is no indication from the record that the Veteran receives current treatment for infectious hepatitis.  Therefore, there are no VA Medical Center or private treatment records showing the Veteran to have symptoms of infectious hepatitis worse than those reported at his VA examination.  

Accordingly, and based on this evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his service-connected infectious hepatitis.  There is no evidence of record that he experiences symptoms of malaise, anorexia, weight loss, malnutrition, nausea, vomiting, right upper quadrant pain, or arthralgia.  In fact, he specifically denied experiencing any of those symptoms at his October 2012 VA examination.  Further, there is no indication from the record that the Veteran experiences incapacitating episodes as a result of infectious hepatitis.  In fact, he was reported to have no current symptoms of such disability.  Therefore, the Board finds that a rating in excess of 20 percent for infectious hepatitis is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7345 (2015).  Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Initially, therefore, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  The record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from infectious hepatitis would be in excess of that contemplated by the assigned rating, even when considered in conjunction with the Veteran's other service-connected disabilities.  Thus, the Board finds that referral of this case for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321 (2015).  


ORDER

Entitlement to a rating in excess of 20 percent for infectious hepatitis is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


